[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                               JULY 11, 2007
                            No. 06-16156                     THOMAS K. KAHN
                        Non-Argument Calendar                     CLERK
                      ________________________

                      U.S. Tax Court No. 16390-05L

JERRE MARVINE WOOD,



                                                 Petitioner-Appellant,

                                  versus

COMMISSIONER OF INTERNAL REVENUE,

                                                 Respondent-Appellee.


                      ________________________

                  Petition for Review of a Decision of the
                          United States Tax Court
                       _________________________

                              (July 11, 2007)

Before BLACK, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
        Jerre Marvine Wood appeals from the U.S. Tax Court’s order granting the

Commissioner of Internal Revenue’s motions for summary judgment and to

impose a $1,000 sanction pursuant to 26 U.S.C. § 6673(a)(1) in her action

challenging the collection of her 2002 income taxes. Wood acknowledges that her

“challenge, from the beginning, rests entirely olong-settled [sic] U.S. Supreme

Court rulings regarding the origin, nature, and limitations of the federal income

taxation scheme that have yet to be reversed . . . .” She disputes the tax court’s

jurisdiction on the ground she was not a federal taxpayer for the 2002 tax year.

Wood argues the tax court erred by allowing the proceeding to continue without

“proving the jurisdictional prerequisite facts” by addressing her constitutional

argument “issue-by-issue.” Wood’s argument, essentially, is that the only income

that constitutionally is subject to taxation is “gain[] and profits in consequence of

doing business as a corporation . . . .” Wood argues the Commissioner failed to

establish a nexus between the “settled constitutional facts,” namely her

constitutional argument discussed above, and her income for the 2002 tax year.

Accordingly, she argues that she was not subject to any provision of the income tax

code.

        During a collection due process hearing, a taxpayer may raise “any relevant

issue relating to the unpaid tax or the proposed levy.” 26 U.S.C. § 6330(c)(2)(A).

A taxpayer, however, may not challenge the amount or existence of the underlying
                                           2
tax liability unless she “did not receive any statutory notice of deficiency for such

tax liability or did not otherwise have an opportunity to dispute such tax liability.”

26 U.S.C. § 6330(c)(2)(B). With regard to sanctions, “[t]he Tax Court may impose

sanctions on a taxpayer, if he institutes or maintains proceedings primarily for

delay or his position is frivolous or groundless.” Roberts v. C.I.R., 329 F.3d 1224,

1229 (11th Cir. 2003) (citing 26 U.S.C. § 6673(a)(1)(A)-(B)). In Roberts, we

affirmed sanctions where the taxpayer was “on notice that his claims were

frivolous.” Id. 26 U.S.C. § 6673(a)(1)(C) permits the tax court to impose

sanctions in any amount up to $25,000.

      The tax court did not err in granting the Commissioner’s motion for

summary judgment and did not abuse its discretion in imposing sanctions on Wood

because: (1) the tax court had jurisdiction; (2) Wood was precluded from

challenging the underlying tax liability; and (3) Wood was on notice that her claim

the tax code only applies to corporations was patently frivolous. See Roberts, 329

F.3d at 1227, 1229 (11th Cir. 2003) (stating we review de novo the tax court’s

decision to grant summary judgment and review its imposition of sanctions for an

abuse of discretion).

      AFFIRMED.




                                           3